On September 30, 2009, the defendant was sentenced as follows: Count I: Forty (40) years in the Montana State Prison, with twenty (20) years suspended for the offense of Sexual Intercourse Without Consent, a felony. The Court further ordered that the Defendant is not eligible for parole until he has completed an in-patient sexual offender treatment program.
On February 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Britt Cotter. The state was represented by Mark Russell.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence *5or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in that the sentence appears disproportionate in light of sentences imposed with respect to similar offenses around the state. The defendant was relatively young at the time of the offense and it appeared from the psychosexual evaluation of the defendant that there is a relatively low risk to reoffend.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to twenty (20) years in the Montana State Prison, with ten (10) years suspended. The defendant shall complete Phases I and II of the Sex Offender Treatment Program prior to parole eligibility. The terms and conditions shall remain as imposed in the Judgment of the District Court dated September 30, 2009.
Done in open Court this 4th day of February, 2010.
DATED this 23rd day of February, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.